ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alison Ann Davis on July 25, 2022.
The application has been amended as follows: 
Claims:
21. (Currently Amended) A heat engine comprising:
a compressor section;
a turbine section positioned aft of the compressor section;
a rotor assembly comprising a rotor disk and a seal assembly;
an interfacing structure at least partially surrounding the rotor assembly at the seal assembly, wherein the seal assembly and the interfacing structure together form a first cavity defining a first environmental condition and a second cavity defining a second environmental condition; and
a fluid supply manifold connected to the rotor assembly, the fluid supply manifold comprising an inlet opening at the first cavity and an outlet opening at the rotor disk, wherein the inlet opening is positioned aft of the seal assembly,
wherein the fluid supply manifold is extended, at least partially along a radial direction, from the inlet opening at the first cavity to the outlet opening at the rotor disk,
wherein the outlet opening is adjacent the rotor disk such that a fluid flowing through the fluid supply manifold is in thermal communication with at least an inner portion in the radial direction of the rotor disk of the rotor assembly,
wherein the fluid supply manifold comprises:
a first manifold portion extended along the radial direction, wherein the first manifold portion comprises the inlet opening in fluid communication with the first cavity;
a second manifold portion extended along an axial direction; and
a third manifold portion extended along the radial direction, wherein the third manifold portion comprises the outlet opening in fluid communication with the rotor disk of the rotor assembly,
wherein the heat engine forms a first plenum adjacent to a first side of the rotor disk, a second plenum adjacent to a second side of the rotor disk opposite of the first side of the rotor disk, wherein the second plenum is formed between the rotor disk and the seal assembly, and wherein the heat engine forms a third plenum adjacent to the seal assembly opposite of the second plenum,
wherein the fluid supply manifold is configured to provide a first fluid to an area including the first plenum and the second plenum, and a 
wherein the first fluid is received from a first location along a gas flowpath and the second fluid is received from a second location of the gas flowpath such that the first fluid has at least one of a higher temperature and a higher pressure than the second fluid.

24. (Canceled)

Allowable Subject Matter
Claims 1-2, 5, 7-10, 12-17, 19, 21-23, 25, and 27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, in combination with the other limitations of the independent claim, “wherein the inlet opening is positioned aft of the seal assembly” and “wherein aft is defined as a downstream direction relative to a gas flow through the compressor section and the turbine section”. See the annotated figure below of Applicant’s disclosure which shows this claim limitation.

    PNG
    media_image1.png
    654
    1041
    media_image1.png
    Greyscale

Petrasko (US 2019/0203600 A1) teaches a similar rotor assembly comprising a seal assembly and an inlet opening. However, Petrasko’s inlet opening is positioned forward of the seal assembly, rather than aft (see annotated figure of Petrasko below). Petrasko also teaches a solid rotor disk, which forms the seal assembly. This solid rotor disk prevents air from flowing from one side of the rotor disk to the other side of the rotor disk. Therefore, it would not be obvious to rearrange the inlet opening to the aft side of Petrasko’s rotor disk.

    PNG
    media_image2.png
    644
    699
    media_image2.png
    Greyscale

Regarding claim 21, the claim was indicated as “allowable if rewritten in independent form” in the previous office action dated March 30, 2022. Applicant has rewritten claim 21 so that it is in independent form.
Regarding claim 27, the prior art of record does not teach, in combination with the other limitations of the independent claim, “wherein the outlet opening is positioned directly radially inward from an inner portion of the rotor disk along the radial direction”, “wherein radially inward is defined as a position that is located closer to the centerline axis of the heat engine along the radial direction”, and “wherein the inner portion of the rotor disk along the radial direction is defined as a position on the rotor disk that is closest to the centerline axis of the heat engine along the radial direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741   

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741